DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2 have been examined.

Drawings
The drawings were received on 10/28/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Examiner notes that where applicant claims an apparatus in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 

Claims 1-2 are rejected under 35 U.S.C. 102(b) as being anticipated by Griggs et al (US Patent 5,192,055) or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Griggs et al.

As to Claim 1, Griggs et al disclose a method of bracing a t-post in a fence line comprising:
providing an adjustable two piece L-shaped bracket having a key-lock fork portion and a wide-angle fork portion ();
attaching the key-lock fork portion (20; Fig 6) to a first t-post and attaching the wide-angle fork portion (12/13) to a second t-post (Col 3, Lines 60-64);
applying pressure to the center area of the bracket so as to lock the bracket into a rigid position (Col 3, Lines 56-60);
securing the bracket with a lock bolt (24).
It appears as if the above claimed elements as disclosed by Griggs et al could be assembled by these method steps in this particular order.  However, for the sake of argument, as these steps/order are not explicitly disclosed, through routine experimentation and optimization It would have been obvious to one of ordinary skill in the art at the time the invention was made to assemble the fence in such a manner because this is merely the application of the expected level of skill on the part of one of ordinary skill producing expected and predictable results.




Conclusion
The prior art made of record and not relied upon, such as US Patent documents 2003/0066995, 1735101, 5042780, 2019/0128014, and 8480061, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/2/2021